                 Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 1 of 7

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-0123-BAM
11                                 Plaintiff,             STIPULATION AND PROTECTIVE ORDER
12                           v.
13
     GARRETT SCOTT WHEELEN,
14

15                                 Defendant.

16

17                                              I.    STIPULATION
18          1.       Plaintiff United States of America, by and through its counsel of record, and Defendant

19 Garrett Scott Wheelen (“defendant”), by and through his respective counsel of record (collectively, the

20 “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter

21 a Protective Order in this case restricting the use and dissemination of certain materials containing

22 personal identifying information of real persons and other confidential information of victims, witnesses,

23 and third parties.

24          2.       On November 4, 2020, the United States filed a Criminal Complaint charging the

25 defendant with one count of possession of stolen mail in violation of 18 U.S.C. § 1708. ECF 1.

26 Defendant made his initial appearance in this district on November 6, 2020, and has been detained
27 pending trial.

28          3.       As part of its investigation in the above-captioned case, the United States is in possession


      STIPULATION AND PROTECTIVE ORDER                    1
30
                 Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 2 of 7

 1 of documents relating to the charges against the defendant and seeks to provide those documents to

 2 counsel for the defendant. Some of the materials may exceed the scope of the United States’ discovery

 3 obligations, but will be produced to promote a prompt and just resolution or trial of the case.

 4          4.       The United States intends to produce to the Defense Team, as defined below, materials

 5 containing personal identifying information (“PII”) and other confidential information of real persons

 6 and entities associated with this case, including, among other things, personal names, addresses, phone

 7 numbers, Social Security numbers, employers, credit/debit card numbers, and bank account numbers.

 8 These real persons and entities are third parties that may be victims or witnesses in this case.

 9          5.       The purpose of the proposed Protective Order is to prevent the unauthorized

10 dissemination, distribution, or use of materials containing the PII and confidential information of others.

11 If this information is disclosed without protective measures, or to defendant without limitation, it will

12 risk the privacy and security of the people to whom the information relates. The information could itself

13 be used to further criminal activity if improperly disclosed or used. The United States has ongoing

14 statutory and ethical obligations to protect victims.

15          6.       Due to the nature of the charges and the alleged conduct in this case, PII and other

16 confidential information make up a significant part of the discovery materials in this case and such

17 information itself, in many instances, has evidentiary value. The documentary evidence contains a very

18 large quantity of privacy-protected information that would be difficult or time-consuming to redact.

19 Further, if the government were to attempt to redact all this information, the defense would receive a set

20 of discovery that would be highly confusing and difficult to understand, and could inhibit prompt and

21 just resolution of the case or preparation for trial.

22          7.       Accordingly, the parties jointly request a Protective Order that will permit the United

23 States to produce discovery that is unredacted, but preserves the privacy and security of third parties

24 associated with the case. The parties agree that the following conditions, if ordered by the Court in the

25 proposed Protective Order, will serve the government’s interest in maintaining the privacy and security

26 of third parties, who may be victims or witnesses in this case, while permitting the Defense Team to
27 understand the United States’ evidence against the defendant.

28          8.       This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of


       STIPULATION AND PROTECTIVE ORDER                    2
30
                 Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 3 of 7

 1 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 2                               II.      PROPOSED PROTECTIVE ORDER
 3          A.       Protected Materials
 4          9.       This Order pertains to all discovery provided or made available to defense counsel in this

 5 case that contains “Personal Identifying Information” as defined below (hereafter, collectively

 6 “Protected Materials”).

 7          10.      For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

 8 includes: any information within the definition of a “means of identification” under 18 U.S.C. §

 9 1028(d)(7) – including home addresses and personal phone numbers – or any information within the

10 definition of an “access device” under 18 U.S.C. § 1029(e)(1), for anyone other than the defendant.

11 Discovery pages not containing PII as defined herein are not materials protected by this agreement and

12 order and may be provided to defendant as needed.

13          11.      To the extent that notes are made that memorialize, in whole or in part, the PII in any

14 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

15 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

16 and must be handled in accordance with the terms of the Protective Order.

17          B.       Defense Team
18          12.      For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

19 of record.

20          13.      For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

21 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

22 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

23 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

24 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

25 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

26 of the defendant.
27          14.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

28 Defense Counsel shall be responsible for advising the defendant, employees, and other members of the


      STIPULATION AND PROTECTIVE ORDER                    3
30
              Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 4 of 7

 1 Defense Team, and defense witnesses of the contents of this Stipulation and Order. In the event that

 2 defendant substitutes counsel, undersigned Defense Counsel agrees to withhold discovery from new

 3 counsel unless and until substituted counsel agrees also to be bound by this Order.

 4          C.     Disclosure of Protected Materials
 5          15.    By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 Protected Materials with anyone other than members of the Defense Team.

 7          16.    The Defense Team shall not permit anyone other than the Defense Team to have

 8 possession of the Protected Materials, including the defendant himself.

 9          17.    The parties agree that the Defense Team may provide the defendant with copies of

10 documents from which all PII has been redacted.

11          18.    Defense Counsel agrees not to share any Protected Materials with anyone other than

12 members of the Defense Team. Defense Counsel may permit the defendant to view unredacted

13 Protected Materials in the presence of Defense Counsel. The parties agree that members of the Defense

14 Team shall not allow the defendant to copy Protected Materials. The parties agree that Defense

15 Counsel, defense investigators, and support staff may provide the defendant with copies of documents

16 from which all PII has been redacted.

17          19.    All Protected Materials shall be used only in connection with the litigation of this case

18 and for no other purpose. They are now and will forever remain the property of the United States of

19 America.

20          20.    The Defense Team may review Protected Materials with a witness or potential witness in

21 this case, including the defendant, subject to the requirement above that a member of the Defense Team

22 must be present if Protected Materials are being shown to the defendant. Before being shown any

23 portion of the Protected Materials, however, any witness or potential witness must be informed of the

24 existence of the Protective Order. No witness or potential witness (other than members of the Defense

25 Team) may retain Protected Materials, or any copy thereof, after his or her review of those materials

26 with the Defense Team is complete.
27          21.    This Order does not limit employees of the United States Attorney’s Office for the

28 Eastern District of California from disclosing the Protected Materials to members of the United States


      STIPULATION AND PROTECTIVE ORDER                   4
30
              Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 5 of 7

 1 Attorney’s Office, law enforcement agencies, the Court, and defense.

 2          22.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

 3 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

 4 considering disseminating any of the Protected Materials to a third party, in order that the United States

 5 may take action to resist or comply with such demands as it may deem appropriate.

 6          D.      Ensuring Security of Protected Materials
 7          23.     The Defense Team shall maintain the Protected Materials safely and securely, and shall

 8 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

 9 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

10 visitors are not left unescorted.

11          24.     Defense Counsel will store the discovery in a secure place and will use reasonable care to

12 ensure that it is not disclosed to third persons in violation of this agreement. A copy of the Protective

13 Order must be stored with the discovery, in paper form and electronically.

14          25.     To the extent that Protected Materials, or any copies or reproductions thereof, are stored

15 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

16 medium, including a password-protected computer, or device. Encryption keys must be stored securely

17 and not written on the storage media that they unlock.

18          26.     If a member of the Defense Team makes, or causes to be made, any further copies of any

19 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

20 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

21 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

22 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

23 with the above notation.

24          E.      Filings
25          27.     In the event that a party needs to file Protected Materials containing PII, or materials

26 otherwise identified as containing confidential information of victims, witnesses, or third parties with
27 the Court, or disclose PII in court filings, the filing should be made under seal or the material redacted to

28 remove all PII, including information required to be redacted by Local Rules of Court.


      STIPULATION AND PROTECTIVE ORDER                    5
30
                 Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 6 of 7

 1          F.       Conclusion of Prosecution

 2          28.      The provisions of this Order shall not terminate at the conclusion of this prosecution. All

 3 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

 4 subject to the Protective Order unless and until such Order is modified by the Court.

 5          29.      Upon final disposition of the case, including exhaustion of direct and collateral appellate

 6 proceedings, Defense Counsel shall return the Protected Materials to the government, or certify in

 7 writing that the Protected Materials have been destroyed, unless the California Rules of Professional

 8 Conduct, as interpreted by the State Bar of California, require Defense Counsel to retain the material for

 9 a longer duration of time, in which case Defense Counsel will seek appropriate modification of this

10 Order. If any Protected Materials are used as defense exhibits, they shall be maintained with government

11 exhibits so long as those are required to be maintained.

12          G.       Termination or Substitution of Counsel

13          30.      In the event that there is a substitution of counsel prior to final disposition of the case,

14 new counsel of record must join this Protective Order before any Protected Materials may be transferred

15 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

16 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

17 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

18 proceedings, for complying with the provisions set forth in this Protective Order. All members of the

19 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are

20 not relieved by termination of representation or conclusion of the prosecution.

21          H.       Redaction of Protected Materials

22          31.      Nothing in this Order shall prevent the United States Attorney’s Office from redacting

23 PII or other confidential information in any Protected Materials.

24          I.       Modification of Order

25          32.      Nothing in this Order shall prevent any party from seeking modification to the Order or

26 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent
27 any party from seeking a more restrictive protective order with regard to particular discovery items.

28


      STIPULATION AND PROTECTIVE ORDER                      6
30
                 Case 1:20-mj-00123-BAM Document 18 Filed 11/23/20 Page 7 of 7

 1          J.       Application of Laws

 2          33.      Nothing in this Order shall be construed to affect or comment on the admissibility or

 3 discoverability of the Protected Materials.

 4          34.      Nothing in this Order shall be construed to affect the application of and the parties’

 5 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

 6

 7   Dated: November 23, 2020                                  MCGREGOR W. SCOTT
                                                               United States Attorney
 8

 9                                                             /s/ ROBERT J. ARTUZ
                                                               ROBERT J. ARTUZ
10                                                             Special Assistant U.S. Attorney

11
     Dated: November 23, 2020                                  /s/ CHRISTINA CORCORAN
12                                                             CHRISTINA CORCORAN
                                                               Counsel for Defendant
13                                                             GARRETT SCOTT WHEELEN
14

15                                           FINDINGS AND ORDER
16          The Court having read and considered the Stipulation and Joint Request for a Protective Order,
17 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

18 exists to enter the above Order.
   IT IS SO ORDERED.
19

20      Dated:      November 23, 2020                           /s/ Barbara   A. McAuliffe            _
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28


      STIPULATION AND PROTECTIVE ORDER                     7
30
